 



Exhibit 10.65.1
BUSINESS OBJECTS S.A.
AMENDMENT TO OFFER LETTER
     The Offer Letter dated September 9, 2005 (the “Agreement”) entered into
between Business Objects S.A. (the “Company”) and John Schwarz (the “Executive”)
is hereby amended by this Amendment to Offer Letter (the “Amendment”) as
follows:
     1. Severance Payment. Upon the later of (i) a Change of Control (as defined
in the Agreement) in connection with the proposed transaction by and among the
Company and SAP AG (the “Transaction”), or (ii) January 1, 2008 (the “Benefits
Trigger Date”), and subject to Executive entering into a Release of Claims in
the form attached hereto as Exhibit A (a “Release”) within thirty (30) days
thereafter, the Company shall pay to Executive the severance benefits set forth
in the subsection (1) of the section entitled “Change of Control” of the
Agreement. The payment amount with respect to Executive’s annual base salary
shall be measured by Executive’s annual base salary as in effect on the date on
which the Change of Control occurs and the payment amount with respect to
Executive’s target bonus shall be measured by Executive’s target bonus for the
Company’s fiscal year 2008. For the sake of clarity, Executive shall not be
required to terminate employment with the Company as a condition to receiving
the severance benefit under this Section 1 or the accelerated vesting under
Section 2 hereof.
     2. Equity Compensation. Upon a Change of Control in connection with the
Transaction, and subject to Executive entering into a Release within thirty
(30) days thereafter, Executive shall be entitled to the immediate vesting of,
and lapsing of any of the Company’s repurchase rights and forfeiture rights of,
his outstanding equity awards as described in subsection (3) of the section
entitled “Change of Control” of the Agreement.
     3. Continued Employee Benefits. At any time on or after the Benefits
Trigger Date, if Executive’s employment with the Company, its parent, or an
affiliated company terminates for any or no reason, then subject to Executive
entering into and not revoking a Release, modified to include a waiver of claims
under the Age Discrimination in Employment Act of 1967, within forty-five (45)
days thereafter, Executive shall be reimbursed for group health, dental and
vision insurance coverage premiums at the same level of coverage as was provided
to Executive immediately prior to his employment termination and at the same
ratio of Company premium payment to Executive premium payment as was in effect
immediately prior to such employment termination (the “Company-Paid Coverage”).
If such Company-Paid Coverage included Executive’s dependents immediately prior
to the employment termination, such dependents shall also be covered at
Company’s expense. Such Company-Paid Coverage shall continue until the earlier
of: (i) eighteen (18) months from the date of termination, or (ii) the date upon
which Executive and his dependents become covered under another employer’s group
health, dental and vision plans that provide Executive and his dependents with
comparable benefits and levels of coverage (the “Benefits Continuation Period”).
For purposes of Title X of the Consolidated Budget Reconciliation Act of 1985
(“COBRA”), the date of the “qualifying event” for Executive and his dependents
shall be the end of the Benefits Continuation Period.

 



--------------------------------------------------------------------------------



 



     4. Effective Date; Automatic Termination. This Amendment is effective on
the last date signed by both parties hereto below. This Amendment shall
terminate automatically and be without further force and effect if the
Transaction is not consummated by December 31, 2008.
     5. Offer Letter. If the Executive receives benefits under Section 3 of this
Amendment, Executive shall not be entitled to receive benefits under subsection
(2) of the section entitled “Change of Control” of the Agreement; provided,
however, that in such event Executive shall still receive benefits under
Sections 1 and 2 of this Amendment. To the extent not expressly amended by this
Amendment, the Agreement remains in full force and effect.
     6. Entire Agreement. This Amendment, taken together with the Agreement and
the respective award agreements and equity compensation plan(s) under which
Executive’s equity awards were granted (to the extent each such document is not
expressly amended hereby) represents the entire agreement of the parties,
supersedes any and all previous contracts, arrangements or understandings
between the parties with respect to the Agreement, and may be amended at any
time only by mutual written agreement of the parties hereto.
     IN WITNESS WHEREOF, this instrument is executed as of the date set forth
below.

          COMPANY:  Business Objects S.A.
      By:   /s/ David Kennedy         David Kennedy        Senior Vice President
General Counsel and
Corporate Secretary
      Date:    12/31/07       EXECUTIVE:  /s/ John Schwarz       John Schwarz   
  Chief Executive Officer

Date: 12/31/07     

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
BUSINESS OBJECTS S.A.
RELEASE OF CLAIMS
     This Release of Claims (“Release”) is made by and between John Schwarz
(“Executive”) and Business Objects S.A. (the “Company”) (jointly referred to as
the “Parties” or individually referred to as a “Party”).
     WHEREAS, Executive and the Company have entered into an Offer Letter, that
was amended on December 31, 2007 (as amended, the “Agreement”).
     WHEREAS, Executive has agreed to enter into a release of claims in favor of
the Company upon certain events specified in the Agreement.
     WHEREAS, subject to the terms of the Agreement, Executive is entitled to
receive good and valuable consideration as set forth in the Agreement.
     NOW THEREFORE, in consideration of the mutual promises made herein, the
Parties hereby agree as follows:
     1. Agreement. The Company and Executive agree that the terms of the
Agreement shall remain in full force and effect and are fully incorporated
herein except to the extent that they are inconsistent with this Release.
     2. Consideration. Pursuant to the terms and conditions of the Agreement,
Executive is entitled to such good and valuable consideration as is set forth in
the Agreement.
     3. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, Executives,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”). Executive, on Executive’s own behalf
and on behalf of Executive’s respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Release, including, without limitation:
          a. any and all claims relating to or arising from Executive’s
employment relationship with the Company as of the Effective Date of this
Release;
          b. any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for

-1-



--------------------------------------------------------------------------------



 



fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;
          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;
          d. any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Executive Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;
          e. any and all claims for violation of the federal or any state
constitution;
          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          g. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of the Agreement or any other agreement or
arrangement entered into between the Executive and Company relating to
Executive’s services provided to the Company; and
          h. any and all claims for attorneys’ fees and costs.
          i. Executive agrees that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Release. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Executive’s right to benefits
under the Agreement; (2) Executive’s right to file a charge with, or participate
in a charge by, the Equal Employment Opportunity Commission or comparable state
agency against the Company (with the understanding that any such filing or
participation does not give Executive the right to recover any monetary damages
against the Company; Executive’s release of claims herein bars Executive from
recovering such monetary relief from the Company); (3) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Executive); (4) claims prohibited from release as set forth in California Labor
Code

-2-



--------------------------------------------------------------------------------



 



section 206.5 (specifically “any claim or right on account of wages due, or to
become due, or made as an advance on wages to be earned, unless payment of such
wages has been made”); (5) Executive’s rights to bonus or incentive compensation
for fiscal 2007; (6) Executive’s rights to coverage under any fiduciary
insurance policy purchased or obtained by or on behalf of the Company in which
Executive is insured or in connection with the Company’s Change in Control (as
defined in the Agreement) or to indemnification under any contract, by-law or
other arrangement that would cover Executive but for this Release; and
(7) Executive’s rights under any retention restricted stock unit granted to
Executive at the request of SAP AG.
     4. No Waiver of Claims Under ADEA. The Parties agree that Executive is not
waiving and releasing any rights Executive may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”).
     5. California Civil Code Section 1542. Executive acknowledges that
Executive has been advised to consult with legal counsel and is familiar with
the provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.
     6. No Pending or Future Lawsuits. Executive represents that Executive has
no lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.
     7. Breach. Executive acknowledges and agrees that any material breach of
this Release, unless such breach constitutes a legal action by Executive brought
in good faith pursuant to the ADEA, shall entitle the Company immediately to
recover and/or cease providing the consideration provided to Executive under
this Release, except as provided by law. Except as provided by law, Executive
shall also be responsible to the Company for all costs, attorneys’ fees, and any
and all damages incurred by the Company in: (a) enforcing Executive’s
obligations under this Release, including in any action to recover the
consideration, and (b) defending against a claim or suit brought or pursued by
Executive in violation of the terms of this Release.
     8. No Admission of Liability. Executive understands and acknowledges that
this Release constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Release, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.
     9. No Cooperation. Executive agrees that Executive will not counsel or
assist any attorneys or their client in the presentation or prosecution of any
disputes, differences, grievances, claims, charges or complaints by any third
party against the Company and/or any officer, director,

-3-



--------------------------------------------------------------------------------



 



employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.
     10. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS RELEASE, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, CALIFORNIA,
BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS
RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.
THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS RELEASE AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
     11. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Release. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or the Company’s failure to withhold, or Executive’s delayed
payment of, federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.
     12. Authority. Executive represents and warrants that Executive has the
capacity to act

-4-



--------------------------------------------------------------------------------



 



on Executive’s own behalf and on behalf of all who might claim through Executive
to bind them to the terms and conditions of this Release.
     13. No Representations. Executive represents that Executive has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Release. Executive has not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Release.
     14. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Release shall continue in
full force and effect without said provision or portion of provision.
     15. Attorneys’ Fees. Except with regard to a legal action brought under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Release, the prevailing Party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys’ fees incurred in connection with such an
action.
     16. Entire Agreement. This Release represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Release, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Release, with the exception
of the Agreement.
     17. No Oral Modification. This Release may only be amended in a writing
signed by Executive and a duly authorized representative of the Company.
     18. Governing Law. This Release shall be governed by the laws of the State
of California, without regard for choice-of-law provisions.
     19. Effective Date. This Release is effective on the last date signed by
the Parties hereto below (the “Effective Date”).
     20. Counterparts. This Release may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     21. Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. The Parties acknowledge that:
          a. They have read this Release;
          b. They have been represented in the preparation, negotiation, and
execution of this Release by legal counsel of their own choice or they have
voluntarily declined to seek such legal counsel;

-5-



--------------------------------------------------------------------------------



 



          c. They understand the terms and consequences of this Release and of
the releases it contains; and
          d. They are fully aware of the legal and binding effect of this
Release.
[Signature page to follow.]

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Release on the respective
dates set forth below.

            John Schwarz, an individual
    Dated:         BUSINESS OBJECTS S.A.
    Dated: By           [NAME]        [TITLE]     

-7-